FILED
                                                                     United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                         Tenth Circuit

                             FOR THE TENTH CIRCUIT                          April 13, 2021
                         _________________________________
                                                                        Christopher M. Wolpert
                                                                            Clerk of Court
 HAZHAR A. SAYED,

       Plaintiff - Appellant,

 v.                                                          No. 20-1138
                                                (D.C. No. 1:16-CV-02712-WJM-NRN)
 LIEUTENANT VIRGINIA PAGE,                                    (D. Colo.)
 Sterling Correctional Facility; CAPTAIN
 MICHAEL TIDWELL, Sterling
 Correctional Facility; SERGEANT
 HRADECKY, Sterling Correctional
 Facility; JOHN DOE, 1, C/O Sterling
 Correctional Facility; JOHN DOE, 2, C/O
 Sterling Correctional Facility,

       Defendants - Appellees.
                      _________________________________

                             ORDER AND JUDGMENT*
                         _________________________________

Before TYMKOVICH, Chief Judge, BALDOCK and EID, Circuit Judges.
                 _________________________________

      Hazhar A. Sayed is a pro se Colorado inmate who appeals the district court’s grant

of summary judgment for failure to exhaust his First and Eighth Amendment claims.

Exercising jurisdiction under 28 U.S.C. § 1291, we affirm.


      *
        After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
                                            I

      This action arose from an altercation between Sayed and several staff members

of Colorado’s Sterling Correctional Facility (S.C.F.). According to the amended

complaint, Sayed had previously lodged a grievance against Lt. Virginia Page.1 As

recounted by Sayed, on May 2, 2015, Capt. Michael Tidwell summoned Sayed to

S.C.F.’s control center, ostensibly to discuss the grievance, but when he arrived,

Tidwell struck him in the eye and accused him of being a snitch. Sgt. Robert

Hradecky then tackled him and both officers and others beat him while Page watched

but did not intervene. Sayed alleged that during the fight, Tidwell willfully and

intentionally broke his little finger, declaring, “We’re even now.” R., Vol. 1 at 37

(internal quotation marks omitted). Tidwell later announced over the prison intercom

that Sayed was a federal informant, he was serving a sentence for sexual assault, and

he had a fake mittimus. He averred that after making the announcement, Tidwell

turned to him and said, “See how we deal with snitches in S.C.F.” Id. (internal

quotation marks omitted). Much of the physical altercation was captured on video,

but there is no audio either of the incident or the alleged intercom announcement.2

      Sayed later brought this suit, alleging defendants violated his First and Eighth

Amendment rights by assaulting him in retaliation for filing the grievance against



      1
        Defendants inform us that Lt. Virginia Page was incorrectly identified as
Lt. Page Virginia. We have corrected our caption and refer to her accordingly.
      2
          Sayed was convicted on two counts of assault for his role in the melee.

                                            2
Page. Defendants moved to dismiss under Fed. R. Civ. P. 12(b)(6) based on qualified

immunity, but the district court denied the motion, and a panel of this court affirmed,

see Sayed v. Virginia, No. 17-1445 (10th Cir. July 31, 2018). Upon returning to the

district court, defendants moved for summary judgment, arguing, among other things,

that Sayed failed to exhaust his administrative remedies. A magistrate judge agreed

and recommended granting the motion for lack of exhaustion.3

        Over Sayed’s objections, the district court adopted the magistrate judge’s

recommendation and granted summary judgment to defendants on exhaustion grounds.

The court determined that Sayed filed grievances on May 8, 2015, and October 18, 2016,

but these grievances failed to properly exhaust his claims. The court reasoned that the

May 8 grievance sought different relief than that sought in Sayed’s amended complaint—

viz., the May 8 grievance requested physical therapy for his hand and transfer out of

administrative segregation back into the general prison population, while the amended

complaint sought damages and a declaratory judgment that defendants violated his First

and Eighth Amendment rights. As for the October 18 grievance, the court determined

that Sayed failed to specifically object to the magistrate judge’s determination that the

grievance was untimely. Accordingly, the court reviewed only for clear error and found

none.



        3
        The magistrate judge also determined that Sayed’s Eighth Amendment claim
was barred by Heck v. Humphrey, 512 U.S. 477 (1994), and that the video of the
incident did not support Sayed’s version of events to create a fact issue. The district
court declined to adopt those portions of the magistrate judge’s report and
recommendation, and those issues are not before us.
                                             3
      Sayed moved the district court to alter or amend the judgment, but before the

court ruled on the motion, he filed his notice of appeal. The district court

subsequently denied the motion, but Sayed did not amend his notice of appeal. Thus,

that ruling is not before us. See Fed. R. App. P. 4(a)(4)(B)(ii).

                                            II

      We review de novo the district court’s grant of summary judgment for failure

to exhaust. Tuckel v. Grover, 660 F.3d 1249, 1251 (10th Cir. 2011). “Summary

judgment is appropriate when there is no genuine issue of material fact and the

movant is entitled to judgment as a matter of law.” Id. (internal quotation marks

omitted).

      The Prison Litigation Reform Act (PLRA) states, “No action shall be brought

with respect to prison conditions under section 1983 of this title, or any other Federal

law, by a prisoner confined in any jail, prison, or other correctional facility until such

administrative remedies as are available are exhausted.” 42 U.S.C. § 1997e(a). This

“language is mandatory.” Ross v. Blake, 136 S. Ct. 1850, 1856 (2016) (internal

quotation marks omitted). “Even when the prisoner seeks relief not available in

grievance proceedings, notably money damages, exhaustion is a prerequisite to suit.”

Porter v. Nussle, 534 U.S. 516, 524 (2002). Moreover, the PLRA requires “proper

exhaustion.” Woodford v. Ngo, 548 U.S. 81, 93 (2006). “The level of detail

necessary in a grievance to comply with the [prison’s] grievance procedures will vary

from system to system and claim to claim, but it is the prison’s requirements, and not



                                            4
the PLRA, that define the boundaries of proper exhaustion.” Jones v. Bock, 549 U.S.

199, 218 (2007).

      On appeal, Sayed does not discuss his October 18 grievance, so any issue

regarding that grievance is waived. See Sawyers v. Norton, 962 F.3d 1270, 1286

(10th Cir. 2020) (“Issues not raised in the opening brief are deemed abandoned or

waived.” (internal quotation marks omitted)).

      Regarding the May 8 grievance, Sayed offers two arguments, both of which

are unavailing. First, he contends it was unnecessary to seek the same relief in his

grievance and in his amended complaint because the grievance process permits, but

does not require, inmates to specify the relief they seek. But the governing

regulatory provision, Colorado Department of Corrections (CDOC) Administrative

Regulation (Admin. Reg.) 850-04 § IV.D.6, expressly states that a grievance “shall

address only one problem or complaint and include a description of the relief

requested.” R., Vol. 1 at 285 (emphasis added). This provision plainly requires an

inmate to include in the grievance a description of the relief requested. Indeed, the

next section of the regulation, § IV.D.7, states that if an inmate fails to request a

remedy, the remedy is waived: “A substantive issue or remedy may not be added at a

later step if it has not been contained in each previous step of that particular

grievance. . . . Failure to renew [the] requested relief in subsequent steps shall be

deemed a waiver of [the] requested remedy.” R., Vol. 1 at 285 (emphasis added).

Moreover, § IV.D.9.b, which establishes how grievances must be submitted for

review, requires that a “grievance shall clearly state the basis for the grievance and

                                            5
the relief requested in the space provided on the form.” R., Vol. 1 at 285 (emphasis

added).

      These provisions clearly state that an inmate waives any remedy he does not

request. The implication for Sayed is that if his May 8 grievance failed to include a

request for damages and declaratory relief, he waived those remedies and failed to

exhaust his claims. That is exactly what happened.

      The May 8 grievance described Sayed’s version of the altercation, alleging that

Tidwell kicked and struck him. Sayed averred that he sustained contusions,

abrasions, and lacerations, and he asserted the assault violated his First, Eighth, and

Fourteenth Amendment rights. He then identified the specific relief he was seeking:

      Remedy, 1) I am asking for immediate need for physical therapy or
      other follow-up medical treatment to be evaluated by a medical
      practitioner with expertise in the treatment and restoration and function
      of broken hand and a rib; and 2) Immediately release Mr. Sayed from
      Punitive Segregation and place him in general population, with
      restoration of all rights and privileges.

Id. at 261. Nowhere did Sayed indicate that he sought damages or declaratory relief.

Consequently, he waived those remedies and failed to properly exhaust his claims.

      Attempting to avoid this conclusion, Sayed points to another provision of

S.C.F.’s grievance process, which he says makes it optional for an inmate to request a

remedy in his grievance. Specifically, he cites CDOC Admin. Reg. 850-04 § III.J,

which defines “Remedy” as a “response, action, or redress requested by the offender

grievant . . . which may include modification of facility policy, restoration of or

restitution for property, or assurance that abuse will not recur.” R., Vol. 1 at 282


                                            6
(emphasis added). Sayed contends the word “may” in this definition is permissive

and indicates that an inmate can, but need not, specify a particular remedy in his

grievance.

      We disagree. The definition simply describes the scope of relief available to

an inmate, noting three examples of the type of relief that “may” be granted. It does

not, however, give an inmate the option of requesting a remedy in his grievance.

      Sayed also relies on Spruill v. Gillis, 372 F.3d 218, 233 (3d Cir. 2004), in

which the Third Circuit held that an inmate was not required to include a request for

damages in his grievance because the prison’s grievance process did not mandate the

inclusion of a damages request in the grievance. Spruill is not controlling, however,

because CDOC’s administrative process governs this case. And in any event, the

Third Circuit has since recognized that the relevant prison grievance process at issue

in Spruill was amended to require that damages be sought in the grievance, and,

therefore, an inmate who failed to include a request for damages in his grievance (as

Sayed did) defaulted his claim for money damages. See Wright v. Sauers,

729 F. App’x 225, 227 (3d Cir. 2018) (unpublished).

      Sayed’s second argument concerning the May 8 grievance also is unavailing.

He contends it would have been futile to request damages in his grievance because

the governing prison regulations expressly exclude damages as an available remedy.

See R., Vol. 1 at 282 (CDOC Admin. Reg. 850-04 § III.J) (“[D]amages for pain and

suffering, and exemplary or punitive damages[,] are not remedies available to

offenders.”). Nevertheless, “Congress has mandated exhaustion clearly enough,

                                           7
regardless of the relief offered through administrative procedures.” Booth v.

Churner, 532 U.S. 731, 741 (2001). There is no futility exception to the exhaustion

requirement, even if a prison “has no power to decree relief,” id. at 741 n.6 (ellipsis

and internal quotation marks omitted), and even if money damages are not available

through the prison’s grievance process, see Porter, 534 U.S. at 524. Sayed failed to

exhaust his claims, and the district court was correct to dismiss them.

                                           III

      The judgment of the district court is affirmed. Sayed’s motion to proceed

without prepayment of costs and fees is granted. The Clerk’s Office is directed to

file the Reply Brief, which was considered in determining this appeal.


                                                      Entered for the Court


                                                      Allison H. Eid
                                                      Circuit Judge




                                            8